Citation Nr: 0109626	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hypothyroidism, claimed 
as secondary to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant apparently served on active duty from August 
1950 to July 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied entitlement to service connection for 
hypothyroidism, claimed as secondary to ionizing radiation 
exposure.  



REMAND

In a May 2000 rating decision, the RO denied entitlement to 
service connection for hypothyroidism on the bases that it 
was not a disease presumptively related to service and there 
was no evidence of record to establish service connection.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, for the 
aforementioned reasons, a remand of this claim is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the record reflects that in a March 2000 letter 
to the appellant, the RO informed him that they suspected his 
service medical records may have been destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  
However, there is no evidence of record indicating that the 
RO requested the appellant's service medical records or 
verification of service from the NPRC.  Nor is there any 
evidence of record from the NPRC confirming that the 
appellant's service medical records were destroyed by fire.  

In his May 2000 notice of disagreement, the appellant stated 
that research showed that excessive exposure to radiation was 
a primary cause of hypothyroidism.  In his June 2000 
substantive appeal, the appellant noted that a doctor had 
stated that hypothyroidism could be caused by exposure to 
radiation.  The RO has not requested that the information 
referred to by the appellant in these documents be submitted 
and associated with the record.  

The Board also notes that the appellant's representative has 
alleged that the RO has not fully developed the appellant's 
claim pursuant to VA guidelines regarding cases claiming 
exposure to ionizing radiation.  The record is silent for any 
evidence of an attempt by the RO to verify the appellant's 
claimed exposure to ionizing radiation.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should attempt to verify, 
through official channels, the 
appellant's period of military service.  
The RO should also obtain the appellant's 
complete service personnel records 
through official channels for association 
with the claims folder.  

2.  The RO should attempt to secure the 
appellant's service medical records 
through official channels.  If the 
records are not available, the RO should 
inform the appellant of alternative 
methods of evidence in lieu of the 
missing service medical records such as 
"buddy" certificates or affidavits, 
employment physical examinations, medical 
evidence from hospitals, clinics and 
private physicians by which or by whom a 
veteran may have been treated, especially 
soon after discharge, letters written 
during service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should request that the 
appellant submit the research referred to 
in his May 2000 notice of disagreement.  
The RO should also request that the 
appellant identify the physician referred 
to in his June 2000 substantive appeal.  A 
statement from this physician should be 
requested.  This information, when 
obtained, should be associated with the 
claims folder.  





5.  The RO should fully develop the 
appellant's claim pursuant to all 
applicable VA regulations and procedures 
governing claims alleging exposure to 
ionizing radiation.  

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



